Case 7:21-cv-05052-KMK Document 3 Filed 06/08/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

X Civil Action

 

RITA INTRIAGO,
Plaintiff,
-against-
BEST BUY CO., INC.,
Defendant.

Case No.:

RULE 7.1 STATEMENT

 

4

Defendant, BEST BUY CO., INC, by its attorneys, FISHMAN McINTYRE

LEVINE SAMANSKY P.C., respectfully states upon information and belief, as follows:

Pursuant to Rule 7.1 of the Local Civil Rules of the U.S. District Court for the

Southern and Eastern Districts of New York and to enable judges and magistrate judges of

the court to evaluate possible disqualifications or recusal, the undersigned counsel for

Defendant certifies that BEST BUY CO., INC. is a publicly traded company under the stock

symbol “BBY”.

Dated: New York, New York
June 8, 2021

TO: SOBO & SOBO LLP
Attorneys for Plaintiff
One Dolson Avenue
Middletown, New York 10940
(845) 343-7626

Yours etc.,

Mitchell B. Levine, Esq.

FISHMAN McINTYRE LEVINE SAMANSKY P.C.
Attorneys for Defendant

BEST BUY CO., INC.,

521 Fifth Avenue, 17th Floor

New York, New York 10175

(212) 461-7190

Our File No.: BBY-049

 
